The opinion of the court was delivered, May 14th 1868, by
Agnew, J.
We think the auditor was right in his interpretation of the will of Henry Grove, deceased. The testator devised and bequeathed to his wife, Sally Grove, all his property and estate, real and personal, rights and credits whatsoever to be absolutely her own; and notwithstanding he added “ for and during her life,” it is evident this was but as a means of securing the pecuniary legacies he specially bequeathed to the sons of Jonathan Swartz and Henry Louis, and not for the purpose of limiting her estate. That he intended his wife to have his whole estate beyond the legacies, the real in fee and the personal absolutely, is evident from many considerations. He blended his real and personal property into one mass and gave it absolutely. His wife manifestly was not merely the chief but the only object of his bounty. He had no issue at the execution of his will and left none at his death. He made no devises or bequests except the pecuniary legacies stated, and no devise over after his wife’s death of either real or personal estate; but, on the contrary, provided that all the residue of his estate over and above the special legacies, as he termed them, might be disposed of by his wife by will, *433and not simply by a will as tbe new instrument of tbe execution of a power, for he added “ together with such estate as she may acquire as her own,” thus classing it with her own property. He then gave her full power to sell the real estate and make a good title to the purchaser, and made no disposition of the proceeds of the sale excepting that he added “ but shall always keep as much secure as will pay the legacies herein bequeathed, and her estate shall be liable for the amount to be paid after her death,” thus clearly indicating that all of the proceeds over and above the amount of the legacies would fall into her estate. He did not rest his dispositions here but after providing that the legacies should be paid as soon after his wife’s death as could be convenient, he further provided, in the case of a deficiency of assets, that the legacies themselves should abate proportionately, and if a part or the 'whole were necessary to her comfortable living, she might appropriate a part or even the whole for this purpose, and the only restriction he imposed upon her was that she should not use or bequeath to others any portion of the legacies, unless as she might have need of the same for her comfortable living. Taking the entire will together and reading it as a whole, there can be no reasonable doubt that the testator in introducing the words indicating a limitation for life, did so merely to secure the payment of the special legacies, and that he intended that his wife should have all the residue of his estate, including the proceeds of the real with the personal.
The decree is affirmed with costs to be paid by the appellant.